Citation Nr: 1224556	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-39 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected degenerative joint disease of the cervical spine. 

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis. 

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical degenerative joint disease. 

5.  Entitlement to an initial compensable evaluation for left ear hearing loss disability. 

6.  Entitlement to increased initial evaluations for carpal tunnel syndrome of the right upper extremity, rated as noncompensable prior to December 12, 2011, and as 10 percent disabling thereafter. 

7.  Entitlement to increased initial evaluations for carpal tunnel syndrome of the left upper extremity, rated as noncompensable prior to December 12, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980, August 1987 to December 1987, December 2004 to March 2006 and August 2008 to October 2009. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

When the case was before the Board in February 2010, it was remanded to the RO via the Appeals Management Center (AMC) for additional action.  In December 2011, the AMC granted service connection for migraine headaches, and that disability is no longer on appeal.  Also at that time, the AMC increased the ratings for right and left carpal tunnel syndrome (CTS) to 10 percent effective from December 12, 2011.  The case has been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  No bilateral hip disability has been present during the pendency of the claim.  

2.  Right shoulder acromioclavicular (AC) degenerative joint disease (DJD) was incurred in service; a bilateral shoulder disability other than right AC DJD was not manifested in service and is not shown to be related to the Veteran's active service.

3.  The Veteran's low back disability is manifested by degenerative changes in the lumbar spine, forward flexion limited to not less than 80 degrees, and combined thoracolumbar spine range of motion of not less than 225 degrees.

4.  The Veteran's cervical spine disability is manifested by degenerative changes in the cervical spine, forward flexion limited to not less than 45 degrees, and combined cervical spine range of motion of not less than 325 degrees.

5.  Throughout the initial rating period, the Veteran's measured left ear hearing loss has not been worse than Level I impairment.

6.  At all times during the pendency of this claim, the Veteran's right CTS has been manifested by not more than mild incomplete paralysis of the median nerve; there is no moderate incomplete paralysis.  

7.  At all times during the pendency of this claim, the Veteran's left CTS has been manifested by not more than mild incomplete paralysis of the median nerve; there is no moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Right AC DJD was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Bilateral shoulder disability other than right AC DJD was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011), 3.310 (2006).

4.  The criteria for a disability rating in excess of 10 percent for lumbar spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011). 

5.  The criteria for a disability rating in excess of 10 percent for cervical degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011). 

6.  The criteria for an initial compensable disability rating for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.383, 4.85, Diagnostic Code 6100 (2011).

7.  The criteria for an evaluation of 10 percent, but not higher, for CTS of the right upper extremity, have been met since March 25, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515, 8615 (2011). 

8.  The criteria for an evaluation of 10 percent, but not higher, for CTS of the left upper extremity, have been met since March 25, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515, 8615, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral shoulder and hip disabilities, as well as increased compensation for service-connected bilateral CTS, lumbar and cervical spine disabilities, and left ear hearing loss.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


The Veteran was provided notice letters with regard to his claims in April 2006 and May 2010.  To the extent that it can be argued that he was not provided complete notice with respect to his claim until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations for his claims on appeal, with the most recent examinations having been conducted in December 2011 and October 2010.  As to the CTS claims, the December 12, 2011, examiner's report resulted in increased disability rating from 0 to 10 percent effective from the date of that examination for each wrist.  Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since these most recent examinations.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.


II.  Legal Principles

A.  Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

B.  Increased Ratings 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

III.  Analysis

A.  Service Connection
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

1.  Bilateral Hip Disability

The Veteran contends he has a bilateral hip disability that is related to service.  In his original claim, he indicated that he was treated for this disability in February 2006, the date of his exit physical examination.  He stated in his September 2006 notice of disagreement that he, "was treated while on active duty and given advil."  He reported that he continues to suffer from pain in both his hips and legs, and that some mornings he cannot get out of bed.  The record reflects that in his February 2006 separation examination, he complained of joint and muscle aches.  

A report of VA examination for the joints in June 2006 indicates no diagnosis with respect to the hips.  

A report of VA examination for the joints in October 2010 indicates no diagnosis with respect to the hips.  The examiner, who reviewed the claims folder, explained that there was no appreciable hip pathology and any "hip" pain was more than likely referred pain from the lumbar spine.  

VA treatment records contain no diagnosis of or treatment for bilateral hip disability. 

On review of the evidence above, the Board notes at the outset that service connection has been granted for a disability of the cervical spine, but the evidence does not show any diagnosed disorder of the bilateral hips.  The Veteran has complained of leg and hip pain but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a disability of the bilateral hips has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have an abnormality of the hips; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328.  As discussed above, there is no medical evidence of the presence of a disability of the bilateral hips during the pendency of this claim. 

Accordingly, claim must be denied.

2.  Bilateral Shoulder Disability

The Veteran contends he has a bilateral shoulder disability that is related to service or service-connected neck disability.  In his original claim, he indicated that he was treated for this disability in February 2006, the date of his exit physical examination.  He stated in his September 2006 notice of disagreement that he was treated with Advil for this problem while on active duty.  As noted, the record reflects that in his February 2006 separation examination, he complained of joint and muscle aches.  

A report of VA examination for the joints in June 2006 indicates normal shoulders.  

A report of VA examination for the joints in October 2010 indicates degenerative arthritis of the AC joint of the right shoulder.  The examiner, who reviewed the claims folder, examined the Veteran and reviewed X-rays, explained that the Veteran's shoulder pain is actually trapezial or referred pain from the cervical spine and is not caused by intrinsic shoulder pathology.  The Veteran's low grade AC joint arthritis is very common in the general population and presently is not a significant pain generator.  The examiner opined that the AC joint arthritis is entirely unrelated to the cervical spine condition.  Thus, the examiner concluded that it was more likely than not that the Veteran's bilateral shoulder pain is referred pain from the cervical spine, and AC joint arthritis is not related to the cervical spine condition or service.  

VA treatment records are consistent with the VA examination reports noted above.  

The Board notes that the Veteran separated from service most recently in October 2009.  Right AC DJD was first manifested in October 2010 during the VA examination.  As this is within a year of separation from service, the Board will resolve reasonable doubt in the Veteran's favor and conclude that this disability was incurred in service.  However, as to a bilateral shoulder disability other than right AC DJD, there is no competent evidence of record substantiating the Veteran's claim that there is current disability.  The Veteran has complained of shoulder pain but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a disability of the bilateral shoulders has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have a bilateral shoulder disability; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.  As noted previously, as a lay person he is not competent to opine as to medical etiology or render medical opinions.  No health care professional has entered a favorable conclusion as to causation in this matter.  As discussed above, there is no medical evidence of the presence of a disorder of the bilateral shoulders during the pendency of this claim. 

Accordingly, the claim must be denied as to bilateral shoulder disability other than right AC DJD.


B.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review. 

1.  Bilateral CTS

The Veteran is rated at the 10 percent disability level for CTS of each upper extremity under Diagnostic Code 8615, effective from December 12, 2011.  Prior to that, the disability is rated noncompensable effective from March 25, 2006.

The criteria for rating disability of the median nerve are set forth under Diagnostic Codes 8515, 8615, 8715.  38 C.F.R. § 4.124.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).

Complete paralysis of the median nerve is rated as 70 percent disabling for the major extremity and 60 percent disabling for the minor extremity.  This evaluation contemplates manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Report of the Veteran's STR's reflect bilateral CTS.  In January 2006, he complained of arm and hand tingling and numbness.  This bothered him at night as well.  The diagnosis was CTS.  Examination at separation in February 2006 reflects that pain and numbness and tingling in the arms and hands began when he was serving in the Gulf War.  

Report of VA examination dated in June 2006 for peripheral nerves notes complaints associated with CTS to include arms fatiguing easily if engaged in sustained activities.  Precipitating factors included lifting hands above shoulders.  Numbness of the second and third fingers was reported bilaterally.  He reported no loss of work secondary to this problem.  He was working as a police officer.  Physical examination reflects no loss of sensory unction.  Grasp and fine hand control were normal.  There was no paralysis or muscle wasting.  No joints were affected.  The diagnosis was bilateral CTS without sensory loss and without loss of muscle strength not as likely as not related to service.  The examining physician added in July 2006 that the bilateral CTS was unrelated to the Veteran's cervical radiculopathy.  

VA treatment records reflect that in November and December 2009, the Veteran complained of CTS, worse on the left than right.  The condition was worse with lifting.  He reported sometimes dropping things, wrist and hand numbness with tingling for the past three years.  He did not wear wrist splints.  

A May 2011 VA EMG study confirmed CTS bilaterally.  An August 2011 VA neurology clinic note reflects increased difficulty with fine motor activities of the hands and wrists.  The Veteran reported his hands go numb with shaving or riding his motorcycle.  Examination confirmed sensory abnormality in the sensory distribution bilaterally.  The bilateral CTS was considered severe enough to affect aspects of work requiring fine hand coordination.  It was noted that surgery could be potentially corrective.  

The Veteran was afforded a VA examination for CTS in December 2011.  The Veteran described fatigue and pain in the wrists which began in service when he would do push-ups, shave or reach above his head.  Braces helped a little bit.  Detailed neurological examination revealed normal muscle strength except 4/5 pinch bilaterally.  Reflex examination was all normal bilaterally except decreased sensitivity in the index and middle fingers, left worse than right.  There were no trophic changes.  Median nerve tests, Phalen's and Tinel's signs, were positive bilaterally.  There was no paralysis of any muscle group.  The May 2011 EMG showing CTS was noted.  There were no other significant diagnostic test findings or results.  The examiner opined that the functional impact of the CTS on work was that it affected any heavy work with hands or repetitive hand movements.  The examining neurologist felt that the CTS may get worse without surgery.  

Having carefully reviewed the evidence, the Board finds that the criteria for an evaluation of 10 percent for right and left CTS were met as of the date following service.  Although the record does indicate some recent references to worsening as described by the Veteran, the same symptoms were noted and described as present through the appeal period.  The Veteran indicated the same signs and symptoms, tingling and numbness of the hands and wrists to basically the same degree, in his service separation examination.  While the Board acknowledges that the 2006 VA examination did not indicate sensory loss, the Board does not find an appreciable difference in the actual complaints and symptoms consistently described throughout the appeal period.  The Board further notes that the examination in December 2011 was more detailed as to neurological findings.  

Conversely, the Board finds that the criteria for a rating of greater than 10 percent for right or left CTS are not met.  The record shows that the nerve involvement is wholly sensory and the symptoms do not more closely resemble moderate incomplete paralysis of the median nerve.  Neither the lay nor the medical evidence shows motor dysfunction, and only diminished sensory impairment is shown.  There is not a complete absence of vibratory, pain/pinprick, or light touch sensation.  Furthermore, there are no symptoms compatible with complete paralysis of the median nerve.  The evidence shows no complaints or findings for a hand inclined to the ulnar side; an index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; a thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  At worst, on VA examination in December 2011, the Veteran's condition was described as involving diminished sensory function.  The Board believes that this more nearly approximates the criteria for mild impairment.

Accordingly, as the Veteran's symptoms do not more closely resemble the criteria for an increased evaluation in excess of 10 percent, the claim must be denied.  38 C.F.R. § 4.7.  There is no doubt to resolve.  Gilbert, supra.

Lastly, as the Veteran's disability at no time during appeal period met the criteria for a higher disability rating, the Board finds that a staged disability evaluation is not warranted.  Fenderson and Hart, supra.


2.  Lumbar Spondylosis and Cervical Spine

The Veteran's lumbar spondylosis and cervical spine disabilities are rated under Diagnostic Code 5003 for arthritis.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent disability rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent disability rating is assigned for X-ray evidence of degenerative changes in two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  For the thoracolumbar spine, a 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

For the cervical spine, a rating of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine in 15 degrees or less or favorable ankylosis of the entire cervical spine.  40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, normal extension is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Alternatively, diseases or injuries to the spine may be rated under the criteria for Intervertebral Disc Syndrome (IVDS) when appropriate. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, DC 5243.

The Veteran was afforded a VA examination for his spine in June 2006.  X-rays showed degenerative changes of the cervical and lumbar spine.  As to the lumbar spine, examination showed mild lower paraspinous spasm and no pain on walking.  Flexion was to 90 degrees and extension was to 5 degrees.  Rotation was 60 degrees bilaterally and lateral flexion was 30 degrees bilaterally.  Right sided radiculopathy was noted without sensory loss or other neurological abnormality.  As to the cervical spine, there was mild paraspinous tenderness and spasm with minimal kyphosis.  Flexion was to 90 degrees and extension was to 40 degrees.  Rotation was 80 degrees bilaterally and lateral flexion was 30 degrees bilaterally.  Motor was 5/5 in the upper extremities with reflexes of the upper extremities at 2/3 with gross sensation intact bilaterally.  Any additional functional loss due to pain, pain with repeated use, weakness, lack of endurance of incoordination for these spinal impairments could not be specified in degrees without resort to speculation.  However, the Veteran reported that he performed his activities of daily living without assistance and worked as a police officer full time for the past 19 years.  He did note that acute flare ups will affect his performance.  

The Veteran was afforded an additional VA examination in October 2010.  He reported symptoms associated with lumbar spine disability characterized as chronic pain and stiffness but denied any lower extremity weakness or flare-ups.  No incapacitating episodes or bladder or bowel complaints were reported within the last 12 months.  The examination report reflects that the Veteran's thoracolumbar spine had a forward flexion of 0 to 80 degrees, extension of 0 to 25 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees with objective evidence of painful motion.  The examiner noted no additional degree of limitation was due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Reflex, motor, and sensory examination revealed normal findings.  Imaging studies revealed mild disc bulging, minimal stenosis, and facet joint degenerative changes.  There was no objective evidence or indication of intervertebral disc disease or radiculopathy associated with the lumbar spine disability.  The examiner reconfirmed the diagnosis of mechanical low back pain syndrome.

As to the cervical spine, reported symptoms associated with your cervical spine disability included chronic pain and stiffness.  He denied any flare-ups.  No incapacitating episodes or bladder or bowel complaints were reported within the last 12 months.  The Veteran's cervical spine had a forward flexion of 45 degrees, an extension of 35 degrees, left lateral flexion of 40 degrees, right lateral flexion of 45 degrees, and left and right lateral rotation of 80 degrees with objective evidence of painful motion.  No additional degree of limitation was due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Reflex, motor, and sensory examination revealed normal findings associated with the cervical spine; however, the neurological parasthesias wholly attributed to carpal tunnel syndrome were identified.  Imaging studies revealed mild disc bulging, minimal stenosis, and facet joint degenerative changes.  There was no objective evidence or indication of intervertebral disc disease or radiculopathy associated with cervical spine disability.  The examiner reconfirmed the diagnosis of cervical spondylosis.

A review of the VA Medical Center treatment notes of record shows that the Veteran was for seen for multiple complaints including back and neck pain throughout the appeal period.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for either his lumbar or cervical spine disability.  In this regard, as to the lumbar spine, the Board notes that there is no evidence of record indicating that the Veteran experiences limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; that his combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or that he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran's thoracolumbar spine range of motion is not nearly that limited.  Therefore, a disability rating in excess of 10 percent is not warranted.  As to the cervical spine, there is no evidence of record indicating that the Veteran experiences limitation of forward flexion of the cervical spine to 30 degrees or less; that his combined range of motion of the cervical spine is limited to 170 degrees or less; or that he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Kyphosis noted in the 2006 examination was minimal.  Muscle tone was normal and there was no atrophy noted in the 2010 examination.  

In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination. 

As to whether the Veteran's spinal disabilities could be rated under degenerative disc criteria, the rating criteria for each disability are the same, with the exception of degenerative disc disease (DDD) being ratable based on incapacitating episodes rather than limitation of motion.  However, the Board notes that the primary disability contemplated by both limitation of motion and incapacitating episodes is pain.  Therefore, as the predominant disability of both arthritis and DDD is pain, separate evaluations for both arthritis and DDD would be in violation of 38 C.F.R. § 4.14, and so, both disabilities will be rated together as a single disability for the lumbar spine and a single disability for the cervical spine. 

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion. 

The Board has also considered whether a separate compensable rating for neurological impairment in either lower or upper extremities is warranted.  However, with the exception of the findings related to carpal tunnel syndrome, which were unrelated to the spine, the Veteran's neurological findings at his 2010 VA examination were normal, and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period.

3.  Left Ear Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385, 38 C.F.R. § 3.383.  Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f). 

In response to his claim for service connection for left ear hearing loss, the Veteran had a VA audiological evaluation in June 2006; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported the most difficulty hearing conversations from his left side.  Currently the Veteran was working as a police officer, a job he had held for 19 years.  On examination his puretone thresholds in decibels were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
15
25
20
16
LEFT
15
10
20
60
90
45

Speech recognition was 100 percent bilaterally.  Service connection for left ear hearing loss was granted in a March 2007 rating decision, with a noncompensable rating assigned from March 25, 2006, the date after service separation.  

Based on the June 2006 audiogram, applying the value above to Table VI results in a Level I Roman numeral designation for the left ear.  Pursuant to 38 C.F.R. § 4.85(f), the nonservice-connected ear is assigned a Roman numeral designation for hearing impairment of I.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Veteran was afforded another VA audiological evaluation in October 2010; the audiologist reviewed the claims file and noted the Veteran's history in detail.  She observed that the Veteran reported effects of hearing loss on daily activities as hearing difficulty in a large room or restaurant and also in cars.  He has to turn the television up.  The examiner also opined that the hearing loss had occupational effects because he is still employed as a police officer and has trouble hearing radio calls.  On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
10
20
30
20
20
LEFT
20
10
15
80
100
51

Speech recognition was 98% in the right ear and 92% percent in the left ear.  Applying the values above to Table VI results in a Level I Roman numeral designation for the left ear.  Again, pursuant to 38 C.F.R. § 4.85(f), the nonservice-connected ear is assigned a Roman numeral designation for hearing impairment of I.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the October 2010 examiner stated that the Veteran's hearing loss did have an effect on daily activities and his occupation.  However, he continues to work as a police officer.  

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss in the left ear, the hearing loss has not yet met the compensable level under the rating schedule. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this regard, the Veteran has described the impact that his hearing loss disability has on his daily life and his job.  The Veteran reported difficulty hearing in restaurants and large rooms, having to turn the volume up on his television, and difficulty hearing his police radio.  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating. 

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

4.  Additional Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of each of the disabilities, hearing impairment in the left ear, cervical and lumbar spine impairment and bilateral CTS are those specifically contemplated by the schedular criteria.  Moreover, as discussed above, the Board has considered the statements of the Veteran and has found no indication in the record that the average industrial impairment from any of the disabilities would be to greater than that warranted by the schedule.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his service-connected disorders on appeal render him unemployable.  To the extent that the Veteran's representative observes in June 2012 argument that the Veteran's spine disabilities cause him to lose work one day a month, the Board notes that he does not allege the Veteran is unemployable, and all records indicate that the Veteran continues to work full time as a police officer.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER

Service connection for a bilateral hip disability is denied. 

Service connection for right AC DJD is granted.  

Service connection for a bilateral shoulder disability other than right AC DJD, to include as secondary to service-connected degenerative joint disease of the cervical spine, is denied. 

An initial evaluation in excess of 10 percent for lumbar spondylosis is denied. 

An initial evaluation in excess of 10 percent for cervical degenerative joint disease is denied. 

An initial compensable evaluation for left ear hearing loss disability is denied. 

Effective March 25, 2006, an initial 10 percent rating for carpal tunnel syndrome of the right upper extremity is granted, subject to the laws governing the award of monetary benefits; a rating in excess of 10 percent is denied. 

Effective March 25, 2006, an initial 10 percent rating for carpal tunnel syndrome of the left upper extremity is granted, subject to the laws governing the award of monetary benefits; a rating in excess of 10 percent is denied.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


